Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2020

                                            No. 04-20-00593-CR

                                           IN RE James MYART

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On December 11, 2020, relator filed a petition for a writ of mandamus. After considering
the petition and because relator is represented by counsel in the trial court, this court concludes
relator is not entitled to the relief sought. Accordingly, the petition for a writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 23, 2020.



                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2017CR0945, styled The State of Texas v. James Willie Myart, Jr., pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.